Citation Nr: 1302382	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  06-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating for disc herniation of the lumbar spine, rated as 10 percent disabling prior to September 29, 2009 and 20 percent disabling thereafter. 

2.  Entitlement to an initial compensable rating for a history of shin splints and stress fractures of the bilateral lower extremities.  

3.  Entitlement to an initial rating in excess of 20 percent for an umbilical hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from March 1981 to May 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction over the claims file is currently held by the RO in St. Louis, Missouri.

The Veteran's appeal was previously before the Board in May 2009 and January 2012 when it was remanded for additional development.  The case has returned to the Board for further appellate action.   

The issue of entitlement to a higher initial rating for disc herniation of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The orthopedic impairment from the Veteran's history of shin splints and stress fractures of the bilateral lower extremities (now diagnosed as compartment syndrome) most nearly approximates malunion of the tibia and fibula with a slight ankle disability.

2.  The neurological impairment from the Veteran's history of shin splints and stress fractures of the bilateral lower extremities (now diagnosed as compartment syndrome) most nearly approximates mild to moderate impairment of the bilateral internal saphenous nerves. 

3.  For the period prior to March 31, 2006, the Veteran's umbilical hernia was small without indication for a supporting belt.

4.  For the period between March 31, 2006 and November 10, 2009, the Veteran's umbilical hernia was large and required surgery.

5.  For the period beginning November 11, 2009, the Veteran's umbilical hernia was small without indication for a supporting belt.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but not higher, for the orthopedic impairment from the Veteran's history of shin splints and stress fractures of the bilateral lower extremities are met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5262 (2012).

2.  The criteria for a separate noncompensable rating, but not higher, for neurological impairment of the right saphenous nerve from the Veteran's history of shin splints and stress fractures of the bilateral lower extremities are met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8527.

3.  The criteria for a separate noncompensable rating, but not higher, for neurological impairment of the left saphenous nerve from the Veteran's history of shin splints and stress fractures of the bilateral lower extremities are met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8527.

4.  The criteria for an initial rating in excess of 20 percent for the Veteran's umbilical hernia for the period prior to March 31, 2006 are not met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7399.

5.  The criteria for an increased rating of 40 percent, but not higher, for the Veteran's umbilical hernia for the period between March 31, 2006 and November 10, 2009 are met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7399.

6.  The criteria for a rating in excess of 20 percent for the Veteran's umbilical hernia for the period beginning November 11, 2009 are not met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7399.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Shin Splints and Stress Fractures

Service connection for a history of shin splints and stress fractures of the bilateral lower extremities was granted in the September 2004 rating decision on appeal.  An initial noncompensable evaluation was assigned effective June 1, 2004.  The Veteran contends that a compensable rating is warranted for his disability as it is productive of pain, limitation of function, and neurological impairment of the bilateral lower extremities.  

The Veteran's disability (currently diagnosed as compartment syndrome) is rated by analogy under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula.  Under this diagnostic code, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent evaluation; with moderate knee or ankle disability warrants a 20 percent evaluation; and with a marked knee or ankle disability warrants a 30 percent evaluation.  Nonunion, with loose motion, requiring a brace, warrants a 40 percent evaluation. 

The Board finds that the orthopedic impairment resulting from the Veteran's compartment syndrome warrants an increased 10 percent evaluation throughout the claims period as it most nearly approximates impairment of the tibia and fibula with a slight ankle disability.  VA examinations conducted in January 2004, December 2005, and September 2009 all demonstrate tenderness to palpitation of the tibia and in December 2005 there was mild discomfort to the legs with resisted dorsiflexion of the ankles.  A similar finding was observed during the September 2009 VA examination with increased pain to palpitation with dorsiflexion of the ankles.  The Veteran has also manifested consistent limitation of motion of the ankles upon VA and private examinations throughout the claims period with some decrease in ankle strength.  The Board has also considered the Veteran's reports of ankle involvement and functional impairment such as difficulties running, walking, and driving and notes that he underwent bilateral compartment fasciotomies of the legs in September 2006.  The procedure was performed to relieve symptoms of pain and elevation of leg compartment musculature and pressures.  

A rating in excess of 10 percent is not warranted as there is no indication the Veteran's associated symptoms and ankle disability most nearly approximate moderate.  Ankle range of motion has never been more than mildly restricted with plantar flexion most limited during an April 2006 private examination to 30 degrees and dorsiflexion to 5 degrees.  X-rays and a June 2006 bone scan of the bilateral tibia and fibula have been consistently normal throughout the claims period and upon examination the Veteran only demonstrated tibia tenderness upon palpitation.  Upon private examination in January 2009 (which included measurement of the lower extremity compartmental pressures), the Veteran's physician concluded that he did not currently meet the criteria for exertional compartmental syndrome.  In sum, the Veteran has complained of bilateral lower leg pain with associated mild ankle symptoms, but there is no objective evidence of bony or joint abnormalities of the bilateral tibia and fibula at any time during the claims period.  A rating in excess of 10 percent is therefore not warranted. 

The Board has also considered whether separate compensable ratings are warranted for neurological impairment of the bilateral lower extremities associated with the service-connected history of shin splints.  A separate rating is warranted for the neurological impairment if the evidence establishes the presence of symptoms that are separate and distinct from those stemming from the service-connected shin splints.  Esteban v. Brown, 6 Vet App 259 (1994).  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

Impairment of the internal saphenous nerve is rated under Diagnostic Code 8527.  Under this diagnostic code, mild to moderate paralysis of the saphenous nerve warrants a noncompensable evaluation while severe to complete paralysis of the saphenous nerve warrants a maximum 10 percent evaluation.  The Veteran has received treatment for saphenous nerve dysfunction, and the Board finds that his symptoms of shooting pain and numbness in the bilateral lower extremities are separate and distinct from the manifestations contemplated by the current rating assigned under Diagnostic Code 5262.  Furthermore, as discussed below, although the criteria for separate ratings for neurological impairment are met, in this case the Veteran does not meet the criteria for compensable evaluations.  Thus, the separate ratings assigned for neurological impairment are noncompensable under Diagnostic Code 8527.

In a November 2006 statement, the Veteran first complained of numbness in the lower legs and in March 2007 he was diagnosed with impaired neurodynamics of the bilateral tibial nerves.  He underwent physical therapy for complaints of numbness and tingling in the lower legs and in February 2008 was diagnosed with bilateral lower extremity neuropathic pain in the saphenous nerves.  The Veteran also underwent an excision of the left and right saphenous nerves in July and August 2008.  

It is clear from the above that the Veteran's symptoms never progressed to the level contemplated by a compensable evaluation under Diagnostic Code 8527; his complaints were limited to pain and numbness over the saphenous nerve distribution that was never characterized as severe or complete and was improved by the July and August 2008 procedures.  The Veteran never experienced decreases in strength or reflexes due to neurological impairment and no neurological abnormalities of the lower extremities were found during a January 2009 private examination.  The Veteran complained of shooting pain from his legs into his toes upon VA examination in September 2009, but again, no neurological deficits were noted on physical examination.  Therefore, while the Veteran's neurological symptoms should be rated separately from the orthopedic manifestations of the disability, the Veteran has not manifested symptoms that are more than sensory in nature.  38 C.F.R. § 4.124a.  Separate noncompensable ratings are therefore warranted for slight to moderate impairment of the bilateral saphenous nerves.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for additional increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Hernia

Service connection for an umbilical hernia was awarded in the September 2004 rating decision on appeal.  An initial noncompensable evaluation was assigned effective June 1, 2004.  The current 20 percent evaluation was assigned in a May 2011 rating decision, also effective June 1, 2004.  The Veteran contends that an increased rating is warranted for his hernia as it is large and painful.  

The Veteran's umbilical hernia is rated by analogy to a postoperative ventral hernia under Diagnostic Code 7399.  This diagnostic code provides that healed postoperative wounds of ventral hernia, with no disability, belt not indicated, is rated noncompensably (0 percent) disabling.  Small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt, is rated 20 percent disabling.  Large postoperative ventral hernia, not well supported by belt under ordinary conditions, is rated 40 percent disabling.  Massive persistent postoperative ventral hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable, is rated 100 percent disabling.  38 C.F.R. § 4.114 (2012).

After review of the evidence, the Board finds that an increased rating of 40 percent is warranted for the Veteran's umbilical hernia for the period between March 31, 2006 and November 11, 2009.  Prior to this date, the Veteran's hernia was consistently described as small with no indication for a supportive belt.  During service in September 2003, the Veteran's umbilical hernia was characterized as dime-sized and asymptomatic.  Several months later, upon VA examination in January 2004, the hernia was characterized as nickel-sized with no pain on palpitation of the abdomen.  The Veteran stated that the hernia was an annoyance and only manifested pain during sit-ups.  In a statement accompanying the June 2005 notice of disagreement, the Veteran reported that the hernia had increased to quarter-sized and was painful, but these symptoms are not indicative of a large hernia.  Therefore, prior to March 31, 2006, the manifestations of the Veteran's hernia were contemplated by the currently assigned 20 percent evaluation. 

On March 31, 2006, VA received a statement from the Veteran further describing the symptoms of his umbilical hernia.  He stated that the hernia had again increased in size and was comparable to a fifty cent piece.  It was still painful, but would extend from his abdomen with any use of the abdominal muscle or physical activity.  The hernia was examined by a VA physician in October 2009 and measured 8.5 centimeters (cm) by 5.5 cm.  The Veteran reported that he had to self-reduce the hernia 10 to 12 times per day.  The Veteran underwent a surgical repair of the incarcerated umbilical hernia on November 10, 2009.  The private physician who conducted the surgery noted that the hernia was large and manifested discomfort with palpitation.  During the period between March 31, 2006 and November 10, 2009, the Veteran's umbilical hernia was clearly large and required a surgical repair.  Thus, an increased 40 percent evaluation is warranted for the disability during this period.  

For the period beginning November 11, 2009, the Veteran's hernia was again small without any indication for a supporting belt.  There is no evidence that the hernia required any further treatment or surgery, and upon VA examination in March 2012 it was characterized as small and healed.  The March 2012 VA examiner also opined that the Veteran's involvement in an October 2009 motor vehicle accident was not the cause of the November 2009 surgery; there was no indication of abdominal injury and the Veteran stated that the hernia was only irritated as a result of the accident.  The evidence establishes that the Veteran's hernia is small and endorses few symptoms, and it is therefore contemplated by the current 20 percent rating for the period beginning November 10, 2009.  

In sum, the Veteran's umbilical hernia warrants a 20 percent rating for the period prior to March 31, 2006, an increased 40 percent rating for the period between March 31, 2006 and November 10, 2009, and a 20 percent rating for the period beginning November 11, 2009.  The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for other increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.



Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's umbilical hernia is manifested by symptoms such as a hernia ranging from small to large with various degrees of pain upon palpitation and physical activity.  The Veteran's service-connected shin splints demonstrate bilateral lower extremity leg pain with mild ankle disability and neurological impairment of the saphenous nerves.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected shin splints and stress fractures and hernia.  He is not in receipt of benefits from the Social Security Administration (SSA) and has continued to work throughout the claims period.  The Veteran has also not stated that he has lost any time from work or is unable to perform his duties due to his service-connected disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected shin splints and/or hernia.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding initial ratings assigned following awards of service connection.  The claim for service connection for the disabilities on appeal is now substantiated and the filing of a notice of disagreement as to the September 2004 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The February 2006 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in September 2009, October 2009, and March 2012 in response to his claims for increased ratings.

The Board also finds that VA has complied with the May 2009 and January 2012 remand orders of the Board.  In response to the Board's remands, the Veteran was afforded VA examinations to determine the severity of the disabilities on appeal in September 2009, October 2009, and March 2012.  VA also obtained records of treatment from the Veteran's private physicians at Washington University Hospital, St. Joseph's Hospital, and Barnes Jewish Hospital.  The May 2009 remand also ordered that VA should obtain any relevant records from the Veteran's employment in law enforcement.  The Veteran was contacted in July 2010 and March 2011 and asked to provide details regarding his employment and records associated with his work in law enforcement.  No response to these requests was received.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above, that VA has done its utmost to develop the evidence with respect to the Veteran's employment records and any failure to develop this claim rests with the Veteran himself.  The claims on appeal were readjudicated in the August 2012 statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating of 10 percent, but not higher, for the orthopedic impairment from a history of shin splints and stress fractures of the bilateral lower extremities is granted. 

Entitlement to a separate noncompensable rating, but not higher, for neurological impairment of the right internal saphenous nerve from a history of shin splints and stress fractures of the bilateral lower extremities is granted.

Entitlement to a separate noncompensable rating, but not higher, for neurological impairment of the left internal saphenous nerve from a history of shin splints and stress fractures of the bilateral lower extremities is granted.

Entitlement to an initial rating in excess of 20 percent for an umbilical hernia for the period prior to March 31, 2006 is denied.  

Entitlement to an increased rating of 40 percent, but not higher, for an umbilical hernia for the period between March 31, 2006 and November 10, 2009 is granted.  

Entitlement to a rating in excess of 20 percent for an umbilical hernia for the period beginning November 11, 2009 is denied. 


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary with respect to the claim for entitlement to a higher initial rating for disc herniation of the lumbar spine.  The Veteran's lumbar spine was last examined by VA in September 2009.  At that time, X-rays showed only minimal osteophytes with no disc space narrowing.  Additionally, an examination to determine whether the Veteran's disability manifests any neurological impairment was not conducted.  More recent evidence suggests some worsening of the disability; a June 2011 MRI of the lumbar spine from the Veteran's private physician showed multiple disc protrusions and indicated compression of the lower extremity nerves.  The Veteran also complained to his private doctor of low back pain radiating down his bilateral lower legs in July and October 2011.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The therefore Board finds that a new VA examination is necessary to determine the current orthopedic and neurological manifestations of the service-connected lumbar disc herniation.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the current severity of all manifestations of his service-connected lumbar spine disability.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  Finally, the examiner should discuss whether the Veteran's disability has resulted in doctor-prescribed bedrest; if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in both lower extremities due to the service-connected back disability.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

Finally, the examiner should provide an opinion concerning the impact of the Veteran's back and any related neurological disabilities on his ability to secure or follow a substantially gainful occupation.

The rationale for all opinions expressed should be provided.  

2.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted the RO should issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


